Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 has been considered by the examiner.
Response to Amendment
In the amendment filed on 01/06/2021, claim(s) 1, 3, and 7-9 (and by extension its/their dependents) have been amended, claim(s) 4 has/have been canceled, and no claim(s) is/are new. Claim(s) 1-3, and 5-9 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-9 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614).

give temporary use authorization of a vehicle to a user (Lin Fig. 1 “Start a ride” ¶[2-3]), 
receive a use end request to end using the vehicle from a terminal that the user having the temporary use authorization operates (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]), 
receive current location information of the vehicle from the vehicle (Lin Fig. 1 “The Client or intelligence hardware uploads a current position to the server” ¶[38]), 
determine whether a location of the vehicle that is identified based on the current location information of the vehicle is in a predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in a non-parking area” ¶[39]), and 
in response to determining that the location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39]).
With respect to the limitation of “in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location,” Lin does teach search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending other types of messages when the user is within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so.

With respect to claim 7 Lin as modified in claim 1 teaches a non-transitory storage medium storing an information processing program, the information processing program causing a computer to execute instructions for: 
receiving, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 1 “Start a ride” ¶[2-3, 47]); 
transmitting, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]); 

notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determination that the location is in the predetermined inappropriate area, searching for an alternative return location near the predetermined inappropriate area and receiving a notification that the user is not allowed to end using the vehicle along with information about the alternative return location” Lin does teach search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
[0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending other types of messages when the user is within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the 

With respect to claim 9 Lin as modified in claim 1 teaches an information processing method comprising: 
receiving, by a user terminal, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 1 “Start a ride” ¶[2-3, 47]); 
transmitting, by the user terminal, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
notifying, by the user terminal, the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39]).

With respect to the limitation of “in response to determining that the location of the vehicle is in the predetermined inappropriate area, searching for an alternative return location near the predetermined inappropriate area and receiving, by the user terminal, a notification 
[0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending other types of messages when the user is within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so.

With respect to claim 2 Lin as modified in claim 1 teaches a information processing device according to claim 1, wherein: 

the controller is configured to transmit the authentication information to the vehicle which the user is allowed to use (Lin ¶[2, 47]). 

With respect to claims 3 and 8 Lin as modified in claim 1 teaches a information processing device according to claim 2, wherein: the controller is configured to, in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user, and provide notification about the stop of the temporary use authorization to the vehicle (Lin Fig. 1 “A server determines whether a vehilce is in the non-parking area,” and the second “The ride comes to an end” ¶[20]). 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614) in view of Jefferies (US 2017/0316621).

With respect to claim 5 Lin does not clearly teach a information processing device 1, wherein: the controller is configured to acquire a stop location at which the vehicle stops, from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location. 

Thus as shown above Lin teaches a base invention of a system for monitoring when a vehicle is parked in an inappropriate area. Jefferies teaches a technique of to update rating information of the user in accordance with the stop location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Jefferies to the base invention of Lin since it would have resulted in the predictable result of update rating information of the user in accordance with the stop location and would have improved the system by promoting good behavior from its users and thus reducing the chance of the user stopping in an inappropriate area. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to apply the technique from the teachings of Jefferies because the technique taught by Jefferies was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Lin that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
 
With respect to claim 6 Lin as modified in claim 1 teaches an information processing device according to claim 5, wherein the controller is configured to change service that is offered to the user, in accordance with the rating information (Jefferies ¶[15]).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665